                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


EDITH MAE MAY,

      Plaintiff,

 v.                                                  Case No. 18-CV-1452

TIMOTHY HESCHKE,


      Defendant.


                                      ORDER


      On September 18, 2020, I granted in part and denied in part the defendants’

motion for summary judgment (ECF No. 89.) Plaintiff Edith Mae May’s claim

against Timothy Heschke was the only claim to survive. May then filed a motion for

substitution of judge, (ECF No. 90), and a motion for reconsideration of the

summary judgment order. (ECF No 91.) May also filed a motion requesting an

expedited order directing Taycheedah Correctional Institution to provide her with

legal supplies. (ECF No. 94.) I will address each motion in turn.

      1. Motion for Substitution of Judge

      In her motion, May states that she does not believe I reviewed all 300 pages

of material she submitted when deciding her summary judgment motion, and on

this basis, I should be removed from her case. (ECF No. 90, ¶¶ 2-5.) In this district,

there is no mechanism for a party to request a substitution of judge. As such, I



         Case 2:18-cv-01452-NJ Filed 12/17/20 Page 1 of 5 Document 98
construe May’s motion as a motion for me to disqualify or recuse myself from the

case.

        On a motion to recuse under 28 U.S.C. § 455(a), a federal judge must

“disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” This requires some allegation of appearance of bias such as suggesting

the judge relied upon knowledge acquired outside such proceedings or displayed

deep-seated and unequivocal antagonism that would render fair judgment

impossible. Liteky v. United States, 510 U.S. 540, 556 (1994)    May does not allege

any bias but takes issue with my ruling on her summary judgment motion and my

consideration of the evidence. “[J]udicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.” See id. at 555.

        A motion to disqualify under 28 U.S.C. § 144 imposes an even higher

standard. Unlike a motion to recuse under 28 U.S.C. § 455, which simply requires

the reasonable appearance of bias, a motion to disqualify under § 144 requires a

showing of actual bias. See United States v. Balistreri, 779 F.2d 1191, 1201 (7th Cir.

1985). And only personal animus or malice on the part of the judge can establish

actual bias. See id. May makes no such showing. As such, I will deny her motion to

recuse or disqualify.

        2. Motion to Reconsider the Summary Judgment Order

        May also asks for reconsideration of the order on the defendants’ motion for

summary judgment. She does not cite any rule supporting this motion, but there are

two rules under the Federal Rules of Civil Procedure that parties can use to ask

                                            2


          Case 2:18-cv-01452-NJ Filed 12/17/20 Page 2 of 5 Document 98
courts to re-visit prior decisions—Fed. R. Civ. P 59(e), which allows a party to file a

motion to alter or amend a judgment within 28 days of the court entering judgment;

and Fed. R. Civ. P. 60(b), which allows a court to grant relief from a final judgment

within a reasonable time. Rule 60 does not apply here because I have not yet

entered a final judgment in May’s case.

      However, I can consider May’s motion under Rule 59(e). May’s motion is

timely under Rule 59(e) because she filed it 25 days after the summary judgment

order was entered. “Rule 59(e) allows a court to alter or amend a judgment only if

the petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing Sigsworth

v. City of Aurora, 487 F.3d 506, (7th Cir. 2007)). Whether to grant a motion to

amend judgment “is entrusted to the sound judgment of the district court.” In re

Prince, 85 F.3d 314, 324 (7th Cir. 1996).

      May states that her motion should be granted because she found

inconsistencies in the summary judgment order. (ECF No. 91, ¶ 3.) She then argues

that I did not properly consider all 300 pages of evidence regarding her suicide

attempts and on that basis her motion should be granted. (Id., ¶ 7.) May is simply

taking issue with the way her evidence was evaluated and considered. This is not a

basis for granting her motion. See Oto v. Metropolitan Life Ins. Co., 244 F.3d 601,

606 (7th Cir. 2000) (holding that a motion that “merely took umbrage with the

court’s ruling and rehashed arguments” was properly rejected by the district court).

May’s motion for reconsideration is denied.

                                            3


         Case 2:18-cv-01452-NJ Filed 12/17/20 Page 3 of 5 Document 98
      3. Motion for Legal Supplies

      May requests that an expedited ruling be granted on her motion for legal

supplies. It is unclear from May’s motion if she is referring to a motion that she

previously filed in one of her many other cases in this district or if she is referring to

this motion. If she is referring to this motion, May does not provide many details

regarding why she does not have legal supplies other than she states she has no

money. She does not explain what Taycheedah is doing (or not doing) to prevent her

from having legal supplies and how it impacts her ability to litigate this particular

case. She does state it impacts her ability to litigate her other cases. Regardless, I

cannot intervene in the day-to-day operations of Taycheedah Correctional

Institution and order the institution to provide May legal supplies--at least not in

this case. This case does not concern any other access-to-courts claims that May

may have filed. Also, counsel has recently been recruited for May for this case, so

she does not need access to legal materials to litigate it.    As such, I will deny her

motion.

      I also note that page three of this motion appears to be a motion for sentence

credit due in Case No. 15-CF-147. (ECF No. 94 at 3.) This case does not appear to

exist in this district court. As such, this part of the motion will be disregarded

because it appears to have been filed in error.

      NOW, THEREFORE, IT IS HEREBY ORDERED that May’s motion to

substitute judge (ECF No. 90) is DENIED.



                                            4


          Case 2:18-cv-01452-NJ Filed 12/17/20 Page 4 of 5 Document 98
     IT IS FURTHER ORDERED that May’s motion for reconsideration (ECF

No. 91) is DENIED.

     IT IS FURTHER ORDERED that May’s motion for legal supplies (ECF No.

94) is DENIED.



     Dated at Milwaukee, Wisconsin this 17th day of December, 2020.


                                          BY THE COURT:



                                          NANCY JOSEPH
                                          United States Magistrate Judge




                                      5


        Case 2:18-cv-01452-NJ Filed 12/17/20 Page 5 of 5 Document 98
